The plaintiff issued a subpoena duces tecum in connection with Notice of Deposition of Dr. Robert Levine, Chairman of the Human Investigation Committee of defendant Yale University, requiring Dr. Levine to bring certain records identified in said subpoena and Notice of Deposition. CT Page 10612
The defendant moves to quash said subpoena on the grounds that Dr. Levine does not possess information within the scope of examination permitted by P.B. § 217 et. seq., and that materials sought similarly do not fall within the scope of said P.B. section.
The defendant does not claim that the information sought is privileged.
It would appear that discovery sought is germane to the instant law suit or at least is reasonably calculated to lead to discovery of admissible evidence.
Motion To Quash is denied.
Flanagan, J.